Exhibit 99.1 April Safe Harbor “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This presentation includes “forward looking statements.” All statements other than statements ofhistorical facts included in this presentation regarding the prospects of our industry and ourprospects, plans, financial position and business strategy, may constitute forward lookingstatements. These statements are based on the beliefs and assumptions of our management andon the information currently available to our management at the time of such statements. Forwardlooking statements generally can be identified by the words “believes,” “expects,” “anticipates,”“intends,” “plans,” “estimates” or similar expressions that indicate future events and trends.Although we believe that the expectations reflected in these forward-looking statements arereasonable, these expectations may not prove to be correct. Important factors that could causeactual results to differ materially from our expectations are disclosed in our filings with the UnitedStates Securities and Exchange Commission (“SEC”). All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified intheir entirety by the cautionary statements included our SEC filings. Factors, risks anduncertainties that could cause actual outcomes and results to be materially different from thoseprojected include, but are not limited to, our ability to obtain financing, obtain and maintainregulatory approvals, generate sufficient cash flows, develop our universal chipset architecture,achieve market acceptance for our services, develop our network and generate technologicalinnovations. The forward-looking statements in this presentation are made only as of the date of thispresentation. We undertake no obligation to update or revise the forward-looking statements, whether as aresult of new information, future events or otherwise. Satellite Update Satellite Pre-Shipment Review Successfully completed on April 8, 2009 Hardware Testing Reflector –Completed and scheduled to ship to SS/L for final integrationon satellite April 17, 2009 Feed Array –Successfully completed all high power operational tests Oscillators –Successfully completed Thermal Vacuum testing –Successfully completed Compact Antenna Test Range testing –More than 1600 hours of trouble-free operational time –Successfully completed specialized testing designed toprevent failures observed in other programs Launch Update TS-1 Launch on Ariane 5ECA –Launch Vehicle integration underway in French Guiana Launch Date Change –Launch Preceding TS-1 Postponed by ESA •Herschel-Planck Mission Delayed –Arianespace provided new TS-1 launch date •June 24, –Satellite Ship Date • May 14, Insurance Update Launch and In-Orbit Coverage –$200M includes launch and one year in-orbit –$50M of the $200M includes coverage forground based beam forming Total
